PER CURIAM.
This appeal by the husband is from that portion of a final judgment of dissolution of marriage relating to the award of alimony and determination of property rights as between the parties. The cross-appeal by the wife is from a denial of attorney fees and costs in the trial court.
We have carefully reviewed the record on appeal and considered the briefs and arguments of counsel, and have concluded that no error or abuse of discretion by the trial court has been demonstrated.
Affirmed.